     Case 20-11461         Doc 37      Filed 01/10/21 Entered 01/10/21 23:16:27                   Desc Imaged
                                      Certificate of Notice Page 1 of 3
NTCASCLM

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
                                                             Case No.
                                                             :         20−11461
Kimberly Y. Woodard                                          Chapter : 13
4160 W 191st Place                                           Judge :   Jacqueline P. Cox
Country Club Hills, IL 60478
SSN: xxx−xx−0985 EIN: N.A.




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : SFC Central Bankruptcy


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
Tea Olive, LLC of your claim in the above matter, designated Claim No. 7 . If no objections are filed by you on or
before January 28, 2021 the Court shall substitute Tea Olive, LLC in your place and stead as a claimant. If objections
to the assignment of claim are filed, a hearing will be scheduled by the court. You will be notified of the date of this
hearing.




                                                            For the Court,




Dated: January 8, 2021                                      Jeffrey P. Allsteadt , Clerk
                                                            United States Bankruptcy Court
           Case 20-11461                Doc 37          Filed 01/10/21 Entered 01/10/21 23:16:27                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-11461-JPC
Kimberly Y. Woodard                                                                                                    Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: ahamilton                                                             Page 1 of 2
Date Rcvd: Jan 08, 2021                                               Form ID: ntcasclm                                                          Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 10, 2021:
Recip ID                 Recipient Name and Address
db                     + Kimberly Y. Woodard, 4160 W 191st Place, Country Club Hills, IL 60478-5857

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
28905080               + Email/Text: bankruptcy.noticing@security-finance.com
                                                                                        Jan 09 2021 02:31:00      SFC Central Bankruptcy, PO Box 1893,
                                                                                                                  Spartanburg, SC 29304-1893

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 10, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 7, 2021 at the address(es) listed
below:
Name                               Email Address
David M Siegel
                                   on behalf of Debtor 1 Kimberly Y. Woodard davidsiegelbk@gmail.com
                                   R41057@notify.bestcase.com;johnellmannlaw@gmail.com

M.O. Marshall
                                   ecf@55chapter13.com ecfchi@gmail.com

Molly S Simons
                                   on behalf of Creditor Bridgecrest Acceptance Corp. bankruptcy@sottileandbarile.com
           Case 20-11461      Doc 37      Filed 01/10/21 Entered 01/10/21 23:16:27   Desc Imaged
                                         Certificate of Notice Page 3 of 3
District/off: 0752-1                                  User: ahamilton                       Page 2 of 2
Date Rcvd: Jan 08, 2021                               Form ID: ntcasclm                    Total Noticed: 2
Patrick S Layng
                          USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 4
